Citation Nr: 1620808	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-47 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis.  

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to an initial rating in excess of 0 percent for hepatitis B.  

6.  Entitlement to an initial rating in excess of 0 percent for residuals of a lipoma excision of the left flank.

7.  Entitlement to an initial rating in excess of 0 percent for gallbladder polyps.

8.  Entitlement to an initial rating in excess of 0 percent for rhinitis.

9.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Due to the Veteran's place of residence, the RO in Los Angeles, California, has performed additional development.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for nephrolithiasis, a low back disability, and sinusitis; higher initial ratings for hepatitis B, residuals of a lipoma excision of the left flank, gallbladder polyps, and rhinitis; and entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran does not have a hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2006 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as sensorineural hearing loss.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by probative evidence to the contrary.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels.  Higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  38 C.F.R. § 3.385 (2015).  

The Board has considered all evidence of record as it bears on the issue before it.  38 U.S.C.A. §§ 5107(b), 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Board finds the Veteran's claimed bilateral hearing loss disability is not related to service.

The Veteran separated from service in April 2006.  He filed the current claim for service connection in June 2006.  The post-service treatment records contain no reports of audiology examinations other than those conducted for VA in October 2009 and November 2013.  

In an October 2009 VA audiology examination report, the Veteran stated that service examiners told him that he had experienced a shift in hearing during service.  The Veteran indicated that his in-service duties required constant exposure to loud noises, such as aircraft engine noise, heavy equipment, and power tools.  The Veteran stated that his hearing loss was most pronounced in the right ear.  He indicated that he used his left ear for telephone conversations, and had to either ask others to repeat themselves or move closer to them while conversing.  On examination, the VA examiner noted left ear puretone thresholds as being 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz; and reported a left ear speech recognition score of 100 percent.  The VA examiner also reported right ear puretone thresholds as being 10 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz; and reported a right ear speech recognition score of 100 percent.

In a November 2013 VA audiology examination report, a VA examiner noted left ear puretone thresholds as being 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz; and reported a left ear speech recognition score of 100 percent.  The VA examiner reported right ear puretone thresholds as being 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz; and reported a right ear speech recognition score of 100 percent.  

Having reviewed the evidence, the Board finds that the evidence weighs against the Veteran's claim.  The record contains no post-service audiology examinations other than those conducted by VA in October 2009 and November 2013.  Neither of those VA audiology examinations showed that the auditory threshold in either ear, in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz , were 40 decibels or greater, or that the auditory thresholds for at least three of those frequencies for either ear were 26 or greater during testing.  During both examinations, the speech discrimination scores were 100 percent.  Based on the above findings, none of the objective evidence of record shows that the Veteran has a current hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, the Veteran's hearing loss does not constitute a disability for VA purposes.

The Veteran has made credible statements indicating that that he was exposed to loud noises during service.  However, Congress has specifically limited entitlement to service connection to instances in which in-service incidents, such as loud noise exposure, resulted in a disability as defined by VA regulations.  38 U.S.C.A. §§ 1110, 1131 (West 2014).   The competent evidence establishes that the Veteran does not have a bilateral hearing loss disability as defined by VA.  Therefore, service connection must be denied.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.  The Board finds that the preponderance of the evidence is against the claim and service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Veteran contends that his claimed sinusitis and nephrolithiasis disabilities are related to exposure to environmental contaminants from off-base incinerators while serving at the Naval Air Facility in Atsugi, Japan, for over 10 years.  VA has acknowledged that service personnel may have been exposed to environmental contaminants while serving at that base between 1985 to 2001.  A remand is necessary to obtain the Veteran's service personnel records to confirm the dates of his service at Atsugi, and to schedule an examination to determine the nature and etiologies of the claimed sinusitis and nephrolithiasis disabilities.  

Regarding the claim for service connection for a low back disability, in an October 2009 VA medical examination report, a VA examiner diagnosed a mild chronic lumbosacral strain and minimal spondylosis at L3 to L5.  The examiner did not provide an opinion as to the etiology of the low back disability.  A remand is necessary to schedule an additional examination to obtain an etiology opinion.  

Regarding the claims for higher initial ratings for hepatitis B, residuals of a lipoma excision of the left flank, gallbladder polyps, and rhinitis, the Veteran has submitted evidence indicating that each of those disabilities has worsened since the most recent VA examinations.  A remand is necessary to schedule an additional examination.  

As the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities is inextricably intertwined with the other claims, it must be remanded as well.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the claims are REMANDED for the following action:

1.  Contact the appropriate service department or records custodian, to include the National Personnel Records Center, with a request for copies of all outstanding service personnel records, to include any records showing that the Veteran served at the Naval Air Facility in Atsugi, Japan, and the dates of service at that location.  

2.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the disabilities on appeal.  After securing the necessary releases, attempt to obtain any copies of pertinent treatment records identified by the Veteran that are not currently of record.

3.  Then, schedule the Veteran for a VA examination or examinations with a qualified medical doctor to determine the etiology of the claimed nephrolithiasis and sinusitis.  The examiner must review the record and must note that review in the report.  The examiner should also review the 1995 Navy study entitled "Human Health Preliminary Risk Evaluation of the Jinkanpo Incineration Complex Activities at the Naval Air Facility Atsugi, Japan," and the 2008 Battelle Memorial Institute Technical Report entitled "Review of NAF Atsugi Health Risk Assessments and Related Environmental Data to Determine if Additional Population-Based Medical Screening is Indicated," prepared for the Navy and Marine Corps Public Health Center in Portsmouth, Virginia.  The Board notes that both studies are available online at the Navy and Marine Corps Public Health Center Website.  The examiner is requested to note the dates of the Veteran's service at the Navy Air Facility in Atsugi, Japan, and to ask the Veteran about any specific exposures he recalls experiencing during that service.  The examiner is advised that the Veteran is competent in general to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests, such as X-rays, should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that nephrolithiasis is related to service or any incident of service, to include presumed in-service exposure to incinerator emissions while serving at the Navy Air Facility in Atsugi, Japan?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed sinusitis disability is related to service or any incident of service, to include presumed in-service exposure to incinerator emissions while serving at the Navy Air Facility in Atsugi, Japan?

4.  Then, Schedule the Veteran for a VA examination with a qualified medical doctor to determine the etiology of the claimed low back disability.  The examiner must review the record and must note that review in the report.  The examiner should note the October 2009 VA examination report that found lumbosacral strain and spondylosis.  The examiner should provide the following opinions:

(a)  Is it as likely as not (50 percent or greater probability) that any diagnosed low back disability is related to service or any incident of service?

(b)  Is it at least as not (50 percent or greater probability) that arthritis of the lower back manifested within one year after the Veteran's separation from service on April 30, 2006?

5.  Schedule the Veteran for a VA examination with a qualified medical doctor to determine the current severity of hepatitis B.  The examiner must review the claims file and should note that review in the report.  The examiner should identify and describe in detail all symptoms of hepatitis B.  The examiner should state whether the Veteran has fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or upper right quadrant pain, and if so the frequency and duration in a 12 month period.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

6.  Schedule the Veteran for a VA examination with a qualified medical doctor to determine the current severity of residuals of a lipoma excision of the left flank.  Any scar present should be described and measured.  The examiner should state whether any scar is painful or unstable or causes any limitation of function.  The examiner must review the claims file and should note that review in the report.  The examiner should identify and describe in detail all symptoms of residuals of a lipoma excision of the left flank.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

7.  Schedule the Veteran for a VA examination with a qualified medical doctor to determine the current severity of gallbladder polyps.  The examiner must review the claims file and should note that review in the report.  The examiner should identify and describe in detail all symptoms of gallbladder polyps.  The examiner should state whether or not there are attacks of gallbladder colic, gallbladder dyspepsia, or jaundice, and if so the frequency and severity of those symptoms.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

8.  Schedule the Veteran for a VA examination with a qualified medical doctor to determine the current severity of rhinitis.  The examiner must review the claims file and should note that review in the report.  The examiner should identify and describe in detail all symptoms of rhinitis.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

9.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


